DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-2, 4, 6-8, 10-12, 23-24, 26, 28-30, 32-34 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1-2, 4-8, 12, 23-24, 26-30, 34 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “Discussion on UCI feedback for URLLC” (hereinafter referred to as Huawei) in view of Guo et al. (US# 2020/0351867 hereinafter referred to as Guo).

	RE Claim 1, Huawei discloses a network node configured to communicate with a wireless device (WD) (See Huawei Section 2.1, pg. 3 – “beta-offset values and indication” is performed by eNB communicating with UE), the network node comprising processing circuitry configured to:
	configure at least one set of beta offset values (See Huawei Section 2.1, pg. 3 – “beta-offset values and indication”), and for each of the at least one set of beta offset values (See Huawei Section 2.1, pg. 3 – “beta-offset values and indication” indicates a set of beta-offset values), at least one subset of beta offset values being defined for information corresponding to Uplink Control Information (UCI) (See Huawei Section 2.1, pg. 3 – “beta-offset values and indication” – beta-offset values to be expanded to include values less than 1) and the at least one subset of beta offset values being associated with a service type (See Huawei Section 2.1, pg. 3; section 4 – beta-offset values associated with service type (URLLC) ; “beta-offset values and indication” – beta-offset values greater than 1 are associated with more reliable URLLC whereas values less than 1 are associated with “normal” eMBB),
	wherein the at least one subset of beta offset values is associated with the service type according to at least one transmission parameter of at least one of at least one control channel (See Huawei Section 2.1, pg. 3; section 4 – “beta-offset values and indication” – beta-offset values according to UCI content, UCI payload size, etc…; Section 2.2 – UCI on PUCCH) and at least one data channel (See Huawei Section 2.1, pg. 3; section 4 – “beta-offset values and indication” – beta-offset values greater than 1 are associated with more reliable URLLC whereas values less than 1 are associated with “normal” eMBB; beta-offset values according to reception time of PUSCH).
	Huawei does not specifically disclose 
	wherein the at least one transmission parameter includes at least one of a Physical Downlink Control Channel (PDCCH) aggregation level, a cyclic redundancy check (CRC) length of PDCCH, a Radio Network Temporary Identifier (RNTI) of the PDCCH, and an Uplink (UL) carrier index.
	However, Guo teaches of 
	Configuring beta offset values for information corresponding to UCI (See Guo [0270]) wherein the beta offset values are associated with a service type (See Guo [0049]-[0053], [0119] – beta offset values based on DCI format; service type using common DCI format (i.e. eMBB) or compact DCI format (i.e. URLLC)) wherein the at least one transmission parameter includes at least one of a Physical Downlink Control Channel (PDCCH) aggregation level, a cyclic redundancy check (CRC) length of PDCCH, a Radio Network Temporary Identifier (RNTI) of the PDCCH, and an Uplink (UL) carrier index (See Guo [0049]-[0052] – parameters of DCI based on DCI format; CRC length [0052], RNTI [0051]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless transmission system, as disclosed in Huawei, wherein the at least one transmission parameter includes at least one of a Physical Downlink Control Channel (PDCCH) aggregation level, a cyclic redundancy check (CRC) length of PDCCH, a Radio Network Temporary Identifier (RNTI) of the PDCCH, and an Uplink (UL) carrier index, as taught in Guo. One is motivated as such in order to better ensure reliability in a system using URLLC service (See Guo Background; Summary).

	RE Claim 2, Huawei, modified by Guo, discloses a network node, as set forth in claim 1 above, wherein the service type includes a first service type and a second service type, the second service type being different from the first service type, wherein the first service type is an enhanced Mobile Broadband (eMBB), service and the second service type is an Ultra Reliable Low Latency Communications (URLLC) service (See Huawei Section 4 – eMBB service type and URLLC service type).

	RE Claim 4, Huawei, modified by Guo, discloses a network node, as set forth in claim 1 above, wherein the information corresponding to the UCI includes a Hybrid Automatic Repeat request (HARQ) feedback and/or a Channel State Information (CSI) feedback (See Huawei Section 2.1, pg. 3, pg. 6 – UCI including HARQ-ACK).

	RE Claim 6, Huawei, modified by Guo, discloses a network node, as set forth in claim 1 above, wherein at least one transmission rule is defined for the information when data corresponding to the information is transmitted concurrently for each of a service type (See Huawei pg. 6 – proposal 7 – normal UCI postponed while latency sensitive (LSRD) UCI transmitted).

	RE Claim 7, Huawei, modified by Guo, discloses a network node, as set forth in claim 6 above, wherein the at least one transmission rule includes at least one of a priority transmission rule and a Channel State Information (CSI) report grouping rule (See Huawei pg. 6 – proposal 7 – i.e. priority rule: normal UCI postponed while latency sensitive (LSRD) UCI transmitted).

	RE Claim 8, Huawei, modified by Guo, discloses a network node, as set forth in claim 1 above, wherein a first one of the at least one subset of beta offset values is used to transmit data corresponding to the information for a first service type of the service type and a second one of the at least one subset of beta offset values is used to transmit data corresponding to the information for a second service type of the service type (See Huawei Section 2.1, pg. 3; section 4 – “beta-offset values and indication” – beta-offset values greater than 1 correspond with more reliable URLLC whereas values less than 1 correspond with “normal” eMBB).

	RE Claim 12, Huawei discloses a method for a network node (See Huawei Section 2.1, pg. 3 – “beta-offset values and indication” is performed by eNB communicating with UE), the method comprising:
	configuring at least one set of beta offset values (See Huawei Section 2.1, pg. 3 – “beta-offset values and indication”), and for each of the at least one set of beta offset values (See Huawei Section 2.1, pg. 3 – “beta-offset values and indication” indicates a set of beta-offset values), at least one subset of beta offset values being defined for information corresponding to Uplink Control Information (UCI) (See Huawei Section 2.1, pg. 3 – “beta-offset values and indication” – beta-offset values to be expanded to include values less than 1) and the at least one subset of beta offset values being associated with a service type (See Huawei Section 2.1, pg. 3; section 4 – beta-offset values associated with service type (URLLC) ; “beta-offset values and indication” – beta-offset values greater than 1 are associated with more reliable URLLC whereas values less than 1 are associated with “normal” eMBB),
	wherein the at least one subset of beta offset values is associated with the service type according to at least one transmission parameter of at least one of at least one control channel (See Huawei Section 2.1, pg. 3; section 4 – “beta-offset values and indication” – beta-offset values according to UCI content, UCI payload size, etc…; Section 2.2 – UCI on PUCCH) and at least one data channel (See Huawei Section 2.1, pg. 3; section 4 – “beta-offset values and indication” – beta-offset values greater than 1 are associated with more reliable URLLC whereas values less than 1 are associated with “normal” eMBB; beta-offset values according to reception time of PUSCH).
	Huawei does not specifically disclose 
	wherein the at least one transmission parameter includes at least one of a Physical Downlink Control Channel (PDCCH) aggregation level, a cyclic redundancy check (CRC) length of PDCCH, a Radio Network Temporary Identifier (RNTI) of the PDCCH, and an Uplink (UL) carrier index.
	However, Guo teaches of 
	Configuring beta offset values for information corresponding to UCI (See Guo [0270]) wherein the beta offset values are associated with a service type (See Guo [0049]-[0053], [0119] – beta offset values based on DCI format; service type using common DCI format (i.e. eMBB) or compact DCI format (i.e. URLLC)) wherein the at least one transmission parameter includes at least one of a Physical Downlink Control Channel (PDCCH) aggregation level, a cyclic redundancy check (CRC) length of PDCCH, a Radio Network Temporary Identifier (RNTI) of the PDCCH, and an Uplink (UL) carrier index (See Guo [0049]-[0052] – parameters of DCI based on DCI format; CRC length [0052], RNTI [0051]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless transmission system, as disclosed in Huawei, wherein the at least one transmission parameter includes at least one of a Physical Downlink Control Channel (PDCCH) aggregation level, a cyclic redundancy check (CRC) length of PDCCH, a Radio Network Temporary Identifier (RNTI) of the PDCCH, and an Uplink (UL) carrier index, as taught in Guo. One is motivated as such in order to better ensure reliability in a system using URLLC service (See Guo Background; Summary).

	RE Claim 23, Huawei discloses a wireless device (WD) configured to communicate with a network node (See Huawei Section 2.1, pg. 3 – “beta-offset values and indication” is performed by UE communicating with eNB), the WD comprising processing circuitry configured to:
	Obtain a configuration of at least one set of beta offset values (See Huawei Section 2.1, pg. 3 – “beta-offset values and indication”), and for each of the at least one set of beta offset values, the configuration being associated with at least one subset of beta offset values (See Huawei Section 2.1, pg. 3 – “beta-offset values and indication” indicates a set of beta-offset values), the at least one subset of beta offset values being defined for information corresponding to Uplink Control Information (UCI) (See Huawei Section 2.1, pg. 3 – “beta-offset values and indication” – beta-offset values to be expanded to include values less than 1) and the at least one subset of beta offset values being associated with a service type (See Huawei Section 2.1, pg. 3; section 4 – beta-offset values associated with service type (URLLC) ; “beta-offset values and indication” – beta-offset values greater than 1 are associated with more reliable URLLC whereas values less than 1 are associated with “normal” eMBB),
	wherein the at least one subset of beta offset values is associated with the service type according to at least one transmission parameter of at least one of at least one control channel (See Huawei Section 2.1, pg. 3; section 4 – “beta-offset values and indication” – beta-offset values according to UCI content, UCI payload size, etc…; Section 2.2 – UCI on PUCCH) and at least one data channel (See Huawei Section 2.1, pg. 3; section 4 – “beta-offset values and indication” – beta-offset values greater than 1 are associated with more reliable URLLC whereas values less than 1 are associated with “normal” eMBB; beta-offset values according to reception time of PUSCH).
	Huawei does not specifically disclose 
	wherein the at least one transmission parameter includes at least one of a Physical Downlink Control Channel (PDCCH) aggregation level, a cyclic redundancy check (CRC) length of PDCCH, a Radio Network Temporary Identifier (RNTI) of the PDCCH, and an Uplink (UL) carrier index.
	However, Guo teaches of 
	Configuring beta offset values for information corresponding to UCI (See Guo [0270]) wherein the beta offset values are associated with a service type (See Guo [0049]-[0053], [0119] – beta offset values based on DCI format; service type using common DCI format (i.e. eMBB) or compact DCI format (i.e. URLLC)) wherein the at least one transmission parameter includes at least one of a Physical Downlink Control Channel (PDCCH) aggregation level, a cyclic redundancy check (CRC) length of PDCCH, a Radio Network Temporary Identifier (RNTI) of the PDCCH, and an Uplink (UL) carrier index (See Guo [0049]-[0052] – parameters of DCI based on DCI format; CRC length [0052], RNTI [0051]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless transmission system, as disclosed in Huawei, wherein the at least one transmission parameter includes at least one of a Physical Downlink Control Channel (PDCCH) aggregation level, a cyclic redundancy check (CRC) length of PDCCH, a Radio Network Temporary Identifier (RNTI) of the PDCCH, and an Uplink (UL) carrier index, as taught in Guo. One is motivated as such in order to better ensure reliability in a system using URLLC service (See Guo Background; Summary).

	RE Claim 24, Huawei, modified by Guo, discloses a WD, as set forth in claim 23 above, wherein the service type includes a first service type and a second service type, the second service type being different from the first service type, wherein the first service type is an enhanced Mobile Broadband, eMBB, service and the second service type is an Ultra Reliable Low Latency Communications (URLLC) service (See Huawei Section 4 – eMBB service type and URLLC service type).

	RE Claim 26, Huawei, modified by Guo, discloses a WD, as set forth in claim 23 above, wherein the information corresponding to the UCI includes a Hybrid Automatic Repeat request (HARQ) feedback and/or wherein the information corresponding to the UCI includes a Channel State Information (CSI) feedback (See Huawei Section 2.1, pg. 3, pg. 6 – UCI including HARQ-ACK).

	RE Claim 28, Huawei, modified by Guo, discloses a WD, as set forth in claim 23 above, wherein the WD is further configured to transmit data corresponding to the information according to at least one transmission rule, the at least one transmission rule being defined for the information when the data corresponding to the information is to be transmitted concurrently for each of the a service type (See Huawei pg. 6 – proposal 7 – normal UCI postponed while latency sensitive (LSRD) UCI transmitted).

	RE Claim 29, Huawei, modified by Guo, discloses a WD, as set forth in claim 28 above, wherein the at least one transmission rule includes at least one of a priority transmission rule and a Channel State Information (CSI) report grouping rule (See Huawei pg. 6 – proposal 7 – i.e. priority rule: normal UCI postponed while latency sensitive (LSRD) UCI transmitted).

	RE Claim 30, Huawei, modified by Guo, discloses a WD, as set forth in claim 23 above, wherein a first one of the at least one subset of beta offset values is used to transmit data corresponding to the information for a first service type of the service type and a second one of the at least one subset of beta offset values is used to transmit data corresponding to the information for a second service type of the service type (See Huawei Section 2.1, pg. 3; section 4 – “beta-offset values and indication” – beta-offset values greater than 1 correspond with more reliable URLLC whereas values less than 1 correspond with “normal” eMBB).

	RE Claim 34, Huawei discloses a method for a wireless device (WD) (See Huawei Section 2.1, pg. 3 – “beta-offset values and indication” is performed by UE communicating with eNB), the WD comprising:
	Obtaining a configuration of at least one set of beta offset values (See Huawei Section 2.1, pg. 3 – “beta-offset values and indication”), and for each of the at least one set of beta offset values, the configuration being associated with at least one subset of beta offset values (See Huawei Section 2.1, pg. 3 – “beta-offset values and indication” indicates a set of beta-offset values), the at least one subset of beta offset values being defined for information corresponding to Uplink Control Information (UCI) (See Huawei Section 2.1, pg. 3 – “beta-offset values and indication” – beta-offset values to be expanded to include values less than 1) and the at least one subset of beta offset values being associated with a service type (See Huawei Section 2.1, pg. 3; section 4 – beta-offset values associated with service type (URLLC) ; “beta-offset values and indication” – beta-offset values greater than 1 are associated with more reliable URLLC whereas values less than 1 are associated with “normal” eMBB),
	wherein the at least one subset of beta offset values is associated with the service type according to at least one transmission parameter of at least one of at least one control channel (See Huawei Section 2.1, pg. 3; section 4 – “beta-offset values and indication” – beta-offset values according to UCI content, UCI payload size, etc…; Section 2.2 – UCI on PUCCH) and at least one data channel (See Huawei Section 2.1, pg. 3; section 4 – “beta-offset values and indication” – beta-offset values greater than 1 are associated with more reliable URLLC whereas values less than 1 are associated with “normal” eMBB; beta-offset values according to reception time of PUSCH).
	Huawei does not specifically disclose 
	wherein the at least one transmission parameter includes at least one of a Physical Downlink Control Channel (PDCCH) aggregation level, a cyclic redundancy check (CRC) length of PDCCH, a Radio Network Temporary Identifier (RNTI) of the PDCCH, and an Uplink (UL) carrier index.
	However, Guo teaches of 
	Configuring beta offset values for information corresponding to UCI (See Guo [0270]) wherein the beta offset values are associated with a service type (See Guo [0049]-[0053], [0119] – beta offset values based on DCI format; service type using common DCI format (i.e. eMBB) or compact DCI format (i.e. URLLC)) wherein the at least one transmission parameter includes at least one of a Physical Downlink Control Channel (PDCCH) aggregation level, a cyclic redundancy check (CRC) length of PDCCH, a Radio Network Temporary Identifier (RNTI) of the PDCCH, and an Uplink (UL) carrier index (See Guo [0049]-[0052] – parameters of DCI based on DCI format; CRC length [0052], RNTI [0051]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless transmission system, as disclosed in Huawei, wherein the at least one transmission parameter includes at least one of a Physical Downlink Control Channel (PDCCH) aggregation level, a cyclic redundancy check (CRC) length of PDCCH, a Radio Network Temporary Identifier (RNTI) of the PDCCH, and an Uplink (UL) carrier index, as taught in Guo. One is motivated as such in order to better ensure reliability in a system using URLLC service (See Guo Background; Summary).

Claims 10-11, 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “Discussion on UCI feedback for URLLC” (hereinafter referred to as Huawei) in view of Guo et al. (US# 2020/0351867 hereinafter referred to as Guo) and Takeda et al. (US# 2020/0374917 hereinafter referred to as Takeda).

	RE Claim 10, Huawei, modified by Guo, discloses a network node, as set forth in claim 1 above. Huawei, modified by Guo, does not specifically disclose wherein the at least one subset of beta offset values is associated with the service type according to at least one parameter configured in a Channel State Information (CSI), report configuration.
	However, Takeda teaches of wherein the at least one subset of beta offset values is associated with the service type according to at least one parameter configured in a Channel State Information (CSI), report configuration (See Takeda [0039], [0043], [0065], [0084] – beta offset value associated with service type and also with CSI type and being piggy-backed on PUSCH).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless transmission system, as disclosed in Huawei, modified by Guo, wherein the at least one subset of beta offset values is associated with the service type according to at least one parameter configured in a Channel State Information (CSI), report configuration, as taught in Takeda. One is motivated as such in order to improve communication throughput (See Takeda [0008]-[0013]).

	RE Claim 11, Huawei, modified by Guo, discloses a network node, as set forth in claim 1 above. Huawei, modified by Guo, does not specifically disclose wherein the at least one subset of beta offset values is associated with the service type according to a target block error rate (BLER).
	However, Takeda teaches of wherein the at least one subset of beta offset values is associated with the service type according to a target block error rate (BLER) (See Takeda [0061], [0065], [0077] – beta offset value associated with service type and according to BLER).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless transmission system, as disclosed in Huawei, modified by Guo, wherein the at least one subset of beta offset values is associated with the service type according to a target block error rate (BLER), as taught in Takeda. One is motivated as such in order to improve communication throughput (See Takeda [0008]-[0013]).

	RE Claim 32, Huawei, modified by Guo, discloses a WD, as set forth in claim 23 above. Huawei, modified by Guo, does not specifically disclose wherein the at least one subset of beta offset values is associated with the service type according to at least one parameter configured in a Channel State Information (CSI), report configuration.
	However, Takeda teaches of wherein the at least one subset of beta offset values is associated with the service type according to at least one parameter configured in a Channel State Information (CSI), report configuration (See Takeda [0039], [0043], [0065], [0084] – beta offset value associated with service type and also with CSI type and being piggy-backed on PUSCH).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless transmission system, as disclosed in Huawei, modified by Guo, wherein the at least one subset of beta offset values is associated with the service type according to at least one parameter configured in a Channel State Information (CSI), report configuration, as taught in Takeda. One is motivated as such in order to improve communication throughput (See Takeda [0008]-[0013]).

	RE Claim 33, Huawei, modified by Guo, discloses a WD, as set forth in claim 23 above. Huawei, modified by Guo, does not specifically disclose wherein the at least one subset of beta offset values is associated with the service type according to a target block error rate (BLER).
	However, Takeda teaches of wherein the at least one subset of beta offset values is associated with the service type according to a target block error rate (BLER) (See Takeda [0061], [0065], [0077] – beta offset value associated with service type and according to BLER).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless transmission system, as disclosed in Huawei, modified by Guo, wherein the at least one subset of beta offset values is associated with the service type according to a target block error rate (BLER), as taught in Takeda. One is motivated as such in order to improve communication throughput (See Takeda [0008]-[0013]).



Response to Arguments
Applicant's arguments filed 05/27/2022 have been fully considered but they are moot in view of new grounds of rejection, necessitated by amendment (See Claims above, Guo reference).


Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477